Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 11-17, 19-20 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tian et al. U.S. Patent Application Publication Number 2007/0208837 A1 (hereinafter Tian).

As per claims 1 Tian discloses a method of service matching (see selecting an available network device based on client request and matched based on attributes of the available device on page 2 section [0025]), comprising;  
receiving a first service available information and a second service available information from a first service provider and a second service provider respectively (see plurality of network devices sending network device metadata that indicates current device attributes on page 3 section [0035]), 
wherein the first service available information (see device status and job status on page 3 section [0036] and Figure 3A) includes available information (see device broadcast availability and current attributes on page 3 section [0035]) of providing a resource and the second resource available information includes available information of operating (see device capabilities such as scanning resolution and finishing options such as hole punching, stapling or binding as operation information on page 3 section [32] and Figure 3A) the resource (see plurality of network devices sending network device metadata that indicates current device attributes on page 3 section [0035] and see received current status of the available network devices on page 4 section [0041]);
receiving a service request information from a user (see receiving a request from a user client step 502 on page 5 section [0047] and Figure 5), wherein the service request is used for requesting the resource (see receiving a request from a user client step 502 for resources on page 5 section [0047] and Figure 5);  
matching the service request information with the first service available information and the second service available information for obtaining a service matching information (see select a particular network device by matching user preference criteria and device attribute data step 508 on page 5 section [0047]),
wherein the service matching information includes positive information (see visually generating best recommendation of network devices with positive highlighted match display on page 6 section [0048]) when the resource is determined to be available according to both the first service available and the second service available information (see present one or more network devices to the user based on user criteria on page 2 section [0027] and see determining matching from two or more network 
transmitting the service matching information to the user, the first service provider and the second service provider (see generate network device recommendation data for user device on page 5 section [0048]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. U.S. Patent Application Publication Number 2007/0208837 A1 (hereinafter Tian), and further in view of Segal et al. U.S. Patent Application Publication Number 2015/0039357 A1 (hereinafter Segal).

As per claim 2, Tian do not disclose expressly: providing a user identifying code, a first identifying code and a second identifying code to the user, the first service provider and the second service provider respectively so that the user generates a user confirmation message by scanning the first identifying code and the second identifying 
receiving the user confirmation message, the first confirmation message and the second confirmation message respectively from the user, the first service provider and the second service provider;  
determining that a service of the service matching information is achieved according to the user confirmation message, the first confirmation message and the second confirmation message.
Segal teaches: providing a user identifying code, a first identifying code and a second identifying code to the user, the first service provider and the second service provider respectively so that the user generates a user confirmation message by scanning the first identifying code and the second identifying code (see user provide a QR code to devices at the resource location on page 10 section [0094]), the first service provider generates a first confirmation message by scanning the user identifying code and the second identifying code and the second service provider generates a second confirmation message by scanning the user identifying code and the first identifying code (see user provide a QR code to a devices at the resource location to check in and confirm user using the business resources on page 10 section [0094]);  and 
receiving the user confirmation message, the first confirmation message and the second confirmation message respectively from the user, the first service provider and 
determining that a service of the service matching information is achieved according to the user confirmation message, the first confirmation message and the second confirmation message (see determining user has checked in and provides additional instructions on page 10 section [0094] to one or more resources on page 10 section [0095]).
Tian and Segal are analogous art because they are from the same field of endeavor, resource management and recommendation system.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use scan codes for user to confirm matched resource device has been received.  The motivation for doing so would have been to confirm the user have received the requested resource to track user’s usage of the reserved resource for billing purposes (see page 10 section [0094] and section [0096]).  Therefore, it would have been obvious to combine Tian and Segal for the benefit of determining service matching is achieved using a user confirmation to obtain the invention as specified in claim 2.

As per claim 3, Tian and Segal disclose the method of claim 1, further comprising: receiving a service comment information from one of the user, the first service provider and the second service provider (see receiving user feedback from contact support personnel on page 10 section [0094] in Segal).

As per claim 4, Tian and Segal disclose the method of claim 1, wherein the service matching information corresponds to the resource which includes a service equipment, and the method further comprises: receiving an equipment utilization log from the service equipment, wherein the equipment utilization log is recorded by the service equipment (see receiving monitored resource usage on page 10 section [0096] in Segal);  and analyzing the equipment utilization log for adjusting the service equipment (see receiving monitored resource usage on page 10 section [0096] in Segal).



Response to Arguments
Applicant's arguments filed February 5, 2021 have been fully considered but they are not persuasive.
As per claim 1, the applicant asserts that Tian do not disclose: “wherein the first service available information includes available information of providing a resource and the second service available information includes available information of operating the resource” and “wherein the service matching information includes positive information when the resource is determined to be available according to both of the first service available information and the second service available information” (see Remarks on page 8).  The examiner respectfully disagrees.
Tian discloses: wherein the first service available information (see device status and job status on page 3 section [0036] and Figure 3A) includes available information 
Tian discloses first service available providing information as current device status and job status showing availability to provide service on page 3 section [0036].
Tian discloses second resource available operating information as device capabilities such as scanning resolution and finishing options such as hole punching, stapling or binding to show operation information of device on page 3 section [0032].

Tian
Tian discloses visually distinctive highlight of positively matching information on page 6 section [0048].


Applicant’s arguments, see Remarks on page 9, filed February 5, 2021, with respect to 35 U.S.C. 102 have been fully considered and are persuasive.  The 102 rejections of claims 5-9, 14-17, 20 has been withdrawn. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.